Citation Nr: 1101727	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
from left knee myxoid liposarcoma, status post-radiation and 
excision.  
	

REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the Veteran's claims file, to specifically 
include an October 2009 notification letter, includes a reference 
to a Virtual VA file for this Veteran.  This e-file was checked 
for new or relevant information; however, with the exception of a 
May 2009 compensation and audit record, a December 2007 increase 
in benefits notification, and a December 2004 demand letter 
regarding the overpayment of benefits, a review of the e-file 
revealed that it contained entirely duplicative information, such 
as a past rating decision, that is already in the file.  The 
aforementioned records are not relevant to the issue currently on 
appeal before the Board and, as such, a waiver of agency of 
original jurisdiction (AOJ) consideration is not necessary, and 
they have been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  Residuals from left knee myxoid liposarcoma, status post 
radiation and excision, are manifested by flexion to 130 degrees 
and extension to zero degrees with subjective complaints of pain, 
clicking, popping, grinding, giving out, and difficulty 
ambulating, without objective evidence of recurrent subluxation 
or lateral instability, arthritis, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, impairment 
of the tibia or fibula, genu recurvatum, or neurological 
manifestations.      

2.  The Veteran is in receipt of a separate 10 percent evaluation 
for residuals of a painful surgical scar of the left knee.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
from left knee myxoid liposarcoma, status post radiation and 
excision, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.71a, Diagnostic Code 5329-5257 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, an October 2008 
letter advised the Veteran of the evidence and information 
necessary to substantiate his increased rating claim as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.  The October 2008 letter also informed 
him of the evidence and information necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.  

While the October 2008 letter was issued after the initial July 
2007 rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the October 2008 letter was 
issued, the Veteran's claim was readjudicated in the March 2009 
statement of the case.  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment records 
have been obtained and considered.  The RO also contacted the 
Social Security Administration (SSA) in order to obtain any 
possible disability records or administrative determinations 
pertaining to the Veteran.  The SSA informed the RO that they had 
no such records or determinations.  Thereafter, in a July 2009 
Memorandum, the RO made a formal finding that the Veteran's SSA 
records were unavailable.  In this regard, the RO determined that 
all procedures to secure such records had been correctly followed 
and that all efforts to obtain the needed information had been 
exhausted.  Therefore, the RO concluded that further efforts 
would be futile and that such records were unavailable.  As such, 
in a July 2009 letter, the Veteran was informed that the RO was 
unable to obtain his SSA records.  He was advised as to VA's 
efforts to obtain such records and was provided with an 
opportunity to provide a copy of the SSA records.  To date, he 
has not responded.  Therefore, the Board finds that VA has 
satisfied its duty to assist in this regard.   

The Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  Additionally, he 
was provided with a VA examination in May 2007 in order to 
adjudicate his pending claim.  Neither the Veteran nor his 
representative have argued that the examination is inadequate for 
rating purposes or deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or misaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran's residuals from left knee myxoid liposarcoma, status 
post radiation and excision, is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5329-5257.  The Veteran contends that he 
is entitled to an increased rating because such disability is 
more severe than the currently assigned rating.  Specifically, he 
contends that he experiences pain, clicking, popping, grinding, 
giving out, and difficulty ambulating.  The Veteran asserts that 
his lifestyle has changed significantly due to the increase of 
pain associated with his disability, and that he has developed 
Osgood-Schlatter disease, arthritis, and degenerative joint 
disease of the left knee.  Therefore, he argues that a rating in 
excess of 20 percent is warranted for his left knee disability.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that left knee myxoid liposarcoma is the 
service-connected disorder under Diagnostic Code 5329, which 
pertains to soft tissue sarcoma, and that left knee recurrent 
subluxation or lateral instability under Diagnostic Code 5257 is 
a residual condition.     

As further detailed below, the Board finds that the Veteran's 
residuals from left knee myxoid liposarcoma, status post 
radiation and excision, are manifested by flexion to 130 degrees 
and extension to zero degrees with subjective complaints of pain, 
clicking, popping, grinding, giving out, and difficulty 
ambulating, without objective evidence of recurrent subluxation 
or lateral instability, arthritis, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, impairment 
of the tibia or fibula, genu recurvatum, or neurological 
manifestations.  Additionally, the Board observes that the 
Veteran is in receipt of a separate 10 percent rating for 
residuals of a painful surgical scar of the left knee.

Diagnostic Code 5257 provides for the assignment of a 20 percent 
rating when there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability.

After a review of the evidence of record, the Board finds that, 
while such reflects subjective complaints of pain, clicking, 
popping, grinding, giving out, and difficulty ambulating, the 
objective evidence shows that the Veteran's left knee is stable.  
Therefore, he is not entitled to a rating in excess of 20 percent 
for his left knee disability as such does not more nearly 
approximate severe recurrent subluxation or lateral instability.  

In this regard, VA treatment records dated March 2007 show that 
the Veteran received a hinged knee brace in March 2007.  However, 
his orthopedic treatment records consistently reflect negative 
results for McMurray's, Lachman's, and drawer tests.  Such 
records also consistently reflect stable varus and valgus tests.  
Additionally, at the Veteran's May 2007 VA examination, he 
indicated that he had giving way of his left side, limitations in 
standing (he could stand for fifteen to thirty minutes), and 
limitations in walking (he could walk more than a quarter mile, 
but could not walk a full mile).  However, the Veteran stated 
that he experienced no instability or episodes of subluxation.  
Upon physical examination, the VA examiner observed that the 
Veteran is stable to varus/valgus stress and anterior/posterior 
drawer test.  The VA examiner also noted that Lachman's and 
McMurray's tests were negative.  As such, he concluded that there 
was no left knee instability.  

Therefore, the Board finds that the evidence demonstrates that 
the Veteran's left knee is stable on objective examination.  As 
such, in the absence of evidence of severe recurrent subluxation 
or lateral instability, the Veteran is not entitled to a rating 
in excess of 20 percent for his left knee disability under 
Diagnostic Code 5257.  
 
Additionally, VA's General Counsel has stated that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
and a Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated that 
if a Veteran does not meet the criteria for a noncompensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997).  In contrast, a separate 
10 percent rating may be assigned where some limitation of 
motion, albeit at a noncompensable level, has been demonstrated.  
See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the leg 
is limited to 60 degrees.  For a 10 percent evaluation, flexion 
must be limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  A 30 percent 
evaluation may be assigned where flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to 5 degrees.  A 
10 percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is limited 
to 15 degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  

The Board notes that the Veteran does not have arthritis of the 
left knee.  In this regard, a left knee X-ray and an MRI taken in 
conjunction with the Veteran's May 2007 examination were 
negative.  In addition, the Veteran's limitation of motion of his 
left knee does not meet the criteria for a compensable or 
noncompensable evaluation under Diagnostic Codes 5260 or 5261.  
Specifically, October 2007, January 2008, and March 2008 VA 
treatment records reflect left knee flexion to 130 degrees and 
extension to zero degrees.  At his May 2007 VA examination, the 
Veteran did not have pain on motion objectively and there was no 
additional loss of range of motion on repetitive testing.  
However, even in contemplation of the Veteran's subjective 
complaints of pain on motion, fatigability, and lack of endurance 
under DeLuca, supra, his left knee disability fails to 
demonstrate limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees so as to warrant a separate, compensable 
rating under either Diagnostic Code 5260 or 5261.  Therefore, 
VAOPGCPREC 9-04 is also inapplicable.   

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu recurvatum, 
the Veteran is not entitled to a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, 
respectively.  

The Board notes that the evidence reveals that the Veteran has a 
painful scar as a residual of his left knee disability; however, 
he is already separately service-connected for such disability 
and is in receipt of a 10 percent rating.   

The Board also notes the Veteran's subjective complaints of an 
achy sensation localized to his left knee.  However, the 
objective evidence reveals no neurological manifestations of his 
left knee disability.  In this regard, during a May 2008 VA 
neurology consultation, the Veteran denied any neuropathic 
symptoms such as tingling, burning, or shooting sensations.  Such 
testing also reflects normal gait and coordination, with a mild 
decrease in motor in his left quadriceps with no drift or tremor.  
As a result, the VA neurologist recommended discontinuance of 
neurological treatment.  Therefore, the Veteran is not entitled 
to a separate rating for his neurological complaints.  

The Board further notes that the Veteran contends he developed 
Osgood-Schlatter disease, arthritis, and degenerative joint 
disease of his left knee as a result of his service-connected 
residuals from left knee myxoid liposarcoma, status post 
radiation and excision.  However, objective evidence does not 
reveal such diagnoses.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected left 
knee disability; however, the Board finds that his symptomatology 
has been stable throughout the appeal period.  Therefore, 
assigning staged ratings for such disability is not warranted.  

The Board has also considered an extra-schedular disability 
rating.  Such a rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's left 
knee symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no additional 
symptoms of his left knee disability that are not addressed by 
the rating schedule.  Therefore, the Board finds that rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology for his service-connected left knee disability.  
As such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, to the 
extent that the Veteran's left knee disability may interfere with 
his employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Therefore, the Board finds that there are no attendant 
thereto-related factors such as marked interference with 
employment or frequent periods of hospitalization.  Consequently, 
the Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
the evidence of record reflects that the Veteran has been 
employed throughout the duration of his appeal.  

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for an increased rating for his 
left knee disability.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
increased rating claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for residuals of left knee 
myxoid liposarcoma, status post radiation and excision, is 
denied.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


